ORDER
KENNETH C. MC BROOM of HACKENSACK, who was admitted to the bar of this State in 1980, having pleaded guilty to a federal felony of unlawfid possession of child pornography in violation of 18 U.S.C.A 2252(a)(4) and (2), and respondent having through counsel consented to his temporary suspension from the practice of law, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), KENNETH C. MC BROOM is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that KENNETH C. MC BROOM be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that KENNETH C. MC BROOM comply with Rule 1:20-20 dealing with suspended attorneys.